Brady, J.
The defendants agreed that if the counsel for the plaintiff should not find the title good and sufficient, the agreement to purchase should be void; and that they would return the consideration paid. I see no reason why they should not be held to this agreement. If the counsel for the plaintiff collusively declared the title bad, an action might be maintained against him and the plaintiff. There is no pretence of this, however. The defendants were not coerced to make the agreement in question, and having voluntary entered into it, they must assume all its obligations. The plaintiff had a right to protect himself against the contingency of a bad title, and to relieve himself from the trouble or delay of making it good, even if the defendants had the power to supply the omissions or correct the defects. He has done so. The case is analogous to Williams a. Edwards (2 Simons' R., 78), and the motion, therefore, to make the complaint more definite and certain must be denied.
Order accordingly;